Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “a plurality of potentially coupled power sources to the power adapter” in the claims 1, 8 and 15 are not disclosed in the specification or drawings. As shown in Fig. 2 and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shabbir et al. (United States Patent Application Publication US 2016/0266635), hereinafter Shabbir in view of Rathi et al. (United States Patent Application Publication US 2015/0346792), hereinafter Rathi.

Regarding claim 1, Shabbir teaches a power adaptor system (PSU) comprising: a power source (Power supply unit 110 in Fig. 1) supplying input voltage according to a dynamic power rating to an operably connected host information handling system; ([0026] “electrical energy received by power supply unit 110 (e.g., a 120-voltage alternating current voltage waveform) into information handling resources of information handling system 102.” [0034] “management controller may, based on component sensor derating profile 122, determine a component sensor-based power rating for PSU.” The power supply unit supplies the voltage to the information handling system. Also, the voltage is determined according to the derating profile, which is the power rating.)  a power source identification (PSID) module of the power adaptor (Power train 114 in Fig. 1) receiving an adjustable setting voltage from the power source via a setting voltage port of the PSID module; ([0026] “Power train may include any suitable system, device, or apparatus for converting electrical energy received by power supply unit 110 (e.g., a 120-volt alternating current voltage waveform) into electrical energy usable to information handling resources of information handling system 102…power train may comprise a voltage regulator (e.g., a multi-phase voltage regulator).” The power train receives the power from the power supply unit and, using the voltage regulator, an adjustable setting voltage, which is interpreted as electrical energy of alternating current voltage waveform, is received.) (management controller 112 in Fig. 1) executing code instructions to: select the dynamic power rating from a plurality of dynamic power ratings for the power source from a plurality of potentially coupled power sources to the power adapter for the operably connected host information handling system based on a measurement of the adjustable setting voltage indicating an operating condition of the power adaptor or based on an indication of an operating condition the operably connected host information handling system, ([0034] “management controller may, based on component sensor derating profile 122, determine a component sensor-based power rating for PSU.” [0026] “Power train 114 may include any suitable system, device, or apparatus for converting electrical energy received by power supply unit 110 (e.g., a 120-volt alternating current voltage waveform) into electrical energy usable to information handling resources of information handling system 102 (e.g., 12-volt direct current voltage source).” The temperature measured by component temperature sensor determines the power rating. The temperature of the components is interpreted as an operating condition of the power adapter or an indication of an operating condition. As discussed above, the power supply unit supplies the voltage received by PSU to the information handling system. As discussed above in the claim rejection under 35 U.S.C. 112(a), the limitation from a plurality of potentially coupled power sources to the power adapter” is interpreted as any type of power sources that can be potentially coupled to the adapter. Power train included in the PSU can be any type of system, device or apparatus to convert the received power into electrical energy useable to information handling resources, which is interpreted as any power source coupled to the adapter. Furthermore, Fig. 2 and Fig. 3 shows derating profile such as range of power ratings for the PSU or the adapter, which is interpreted as the dynamic power rating from a plurality of dynamic power ratings for the power source.)
However, Shabbir does not teach wherein the dynamic power rating is one of a plurality of dynamic power ratings in including an adjustable range of power levels at each dynamic power rating available for selection by the power adapter system at which the power source is capable of operating; and a voltage line for providing input power according to a selected dynamic power rating to a power supply unit on the host information handling system.
Rathi teaches wherein the dynamic power rating is one of a plurality of dynamic power ratings including an adjustable range of power levels at each dynamic power rating available for selection by the power adapter system at which the power source is capable of operating; ([0028] “the host device is a mobile phone 104 that can receive a maximum voltage V1 (e.g., 3 volts or 5 volts or the like).” [0029] “the host device is a tablet computer 106 that can receive a maximum voltage V2 that is different from V1.” [0091] “SetVoltage message 602 can be sent from host device 204 to accessory 200 to indicate a target voltage that host device 204 would like to receive on power bus interface 222. The target voltage can be specified, e.g., in millivolts or other convenient unit. In some embodiments, host device 204 can select and set any target voltage that is in any of the voltage ranges identified by accessory 200 during the identification operation (e.g., block 416 of process 400).” As shown in Fig. 4 and Fig. 7, the maximum voltages or the dynamic power rating for different devices can be set differently. Also, the target voltage is set within the voltage ranges identified by accessory such as the maximum voltage, which is available for selection by the power adapter.) and a voltage line for providing input power according to a selected dynamic power rating to a power supply unit on the host information handling system. (As shown in Fig. 2, “POWER” 222, 252, “CABLE” 202. [0143] “Received power can be used for any purpose, including charging a battery of the host device, providing operating power to some or all components of the host device, and/or being delivered by the host device to some other device.” As shown in Fig. 2, the power, such as the voltage within the voltage ranges according the maximum voltage for the device, is provided to charge the battery to provide input power to the device through the cable.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shabbir by incorporating the teaching of Rathi of the dynamic power rating including an adjustable range of power levels at each dynamic power rating available for selection by the power adapter system. They are directed toward power management in the electronic device. Rathi, different devices can have different power requirements and limitations. ([0003]) Thus users often find it necessary to have a separate power adapter for each device. By selecting a particular power rating within the maximum power for a particular device, one adapter can be used for various devices with different power requirements and limitations. Therefore, it would be advantageous to incorporate the teaching of Rathi of the dynamic power rating including an adjustable range of power levels at each dynamic power rating available for selection by the power adapter system to use one adapter for different devices with different power requirements and limitations.

Regarding claim 2, Shabbir in view of Rathi teaches all the limitations of the power adaptor system of claim 1, as discussed above.
Shabbir, as modified above, teaches wherein the operating condition of the power adaptor system that forms the basis of the selection of the power rating for the power source is a measured temperature of an internal component of the power adaptor. (Fig. 4 406 “Based on component sensor derating profile 112, determine a component sensor-based power rating for PSU 110” [0027] “Component temperature sensor 116 may be communicatively coupled to MCU 112 and may include any system, device, or apparatus ( e.g., a thermometer, thermistor, etc.) configured to communicate a signal to MCU 112 indicative of a temperature at or near a component of power train 114 (e.g., a converter, heatsink, transistor, or other component of power train 114).” The component sensor measures temperature of the components inside of the power adapter. As shown in Fig. 3, the power rating is determined based on the temperature measured by the component sensor.)

Regarding claim 8, the claim 8 is the method claim of the apparatus recited in claim 1. The claim 8 does not further teach or define over the limitation over the limitations recited in the rejected claims above. Therefore, Shabbir in view of Rathi teaches all the limitations of the claim 8.

Claims 3, 4, 7, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shabbir in view of Rathi and further in view of GOH et al. (United States Patent Application Publication US 2017/0108910), hereinafter GOH.

Regarding claim 3, Shabbir in view of Rathi teaches all the limitation of the power adaptor system of claim 1, as discussed above.
Shabbir, as modified above, teaches a thermal sensor (Component temperature sensor 116 in Fig. 1) measuring a temperature of an internal component of the power adaptor (“Read…component temperature sensed by component temperature sensor” [0027] “Component temperature sensor 116 may…include any system, device, or apparatus (e.g., a thermometer, thermistor, etc.)”) wherein the temperature of the internal component is the operating condition of the power adaptor that forms the basis of the selection of the dynamic power rating. (Fig. 4 406 “Based on component sensor derating profile 112, determine a component sensor-based power rating for PSU 110” [0027] “Component temperature sensor 116 may be communicatively coupled to MCU 112 and may include any system, device, or apparatus ( e.g., a thermometer, thermistor, etc.) configured to communicate a signal to MCU 112 indicative of a temperature at or near a component of power train 114 (e.g., a converter, heatsink, transistor, or other component of power train 114).”).
However, Shabbir in view of Rathi does not teach adjusting, via an electronic switch, the adjustable setting voltage based on the temperature of the internal component.
GOH teaches adjusting, via an electronic switch, the adjustable setting voltage based on the temperature of the internal component ([0013] “The USB cable is also able to measure and assess if the voltage and current during charging are within a safe operating zone, and if there is abnormal situation, it will safely suspend power to prevent further deterioration.” [0064] “upon detection of abnormally high temperature…a power switch in the controller module such as a MOSFET or a load switch…is configured to be turned on during normal operation and to be turned off by the firmware upon detection of the abnormally high temperature by either of the two temperature sensors to prevent current from flowing from the power source to the recipient.” Based on the high temperature of the internal component, the power including current and voltage can be adjusted by the electronic switch of MOSFET.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shabbir in view of Rathi by incorporating the teaching of GOH of adjusting voltage based on the temperature of the internal component via an electronic switch. They are all directed toward controlling the power supply based on the temperature of the internal components. GOH further improves upon Shabbir by using the MOSFET to adjust the power to the device based on the abnormal temperature. As recognized by GOH, the high temperature of the components causes damages on the parts and live voltage leakage, which can potentially result in electrocution of the user. ([0008]) The power isolation to the device is for safety, such as when the recipient device 80 is drawing more than the rate current. In addition, the power isolation using the electronic switch of a MOSFET will enable the determination of incoming power to ensure the charging apparatus meets a rated current requirement. ([0048]) Therefore, it would be advantageous to incorporate the electronic switch to adjust the voltage based on the temperature in order to improve the safety of the users from the potential electrocution.

4, Shabbir in view of Rathi, and further in view of GOH teaches all the limitation of the power adaptor system of claim 3. 
Shabbir, as modified above, further teaches wherein the temperature sensor is a thermistor. ([0027] “Component temperature sensor 116 may…include any system, device, or apparatus (e.g., a thermometer, thermistor, etc.)”)

Regarding claim 7, Shabbir in view of Rathi teaches all the limitation of the power adaptor system of claim 1.
GOH teaches a light emitting diode of the power adaptor receiving current from a power source and emitting light; ([0053] “the USB cable can further include an LED 47 configured to indicate a status of the charging. The use of the LED will enable the user to determine the status of the charging from a distance.” As shown in Fig. 6(a), the LED is included in the controller module, which is interpreted as the power adaptor. Also, as shown in Fig. 6(a), the power is supplied from the power source to the power adapter and the LED.) a fault detection circuit of the PSID module determining a fault condition has occurred; ([0052] “Once an issue is detected by the USB cable, the process of charging is stopped” As discussed above, an issues is the high temperature or detection of connector issue, which is interpreted as an fault condition.) and the fault detection circuit interrupting the flow of current to the light emitting diode such that the light emitting diode discontinues emitting light via an electronic switch upon ([0052] “This is carried out by de-activating the MOSFET 52.” When the fault conditions are detected, the LED is turned off by de-activating the MOSFET.)

Regarding claim 14, the claim 14 is the method claim of the apparatus claim 7. The claim 14 does not teach or further define over the limitation over the limitations recited in the rejected claims above. Therefore, Shabbir in view of Rathi and further in view of GOH teaches all the limitation of the claim 14. 

Regarding claim 15, Shabbir teaches a power adapter supplying input voltage according to a dynamic power rating to an operably connected host information handling system selected from a plurality of dynamic power ratings available at which the power adapter is capable of operating from a plurality of potentially coupled power sources to the power adapter; ([0026] “electrical energy received by power supply unit 110 (e.g., a 120-voltage alternating current voltage waveform) into information handling resources of information handling system 102.” [0034] “management controller may, based on component sensor derating profile 122, determine a component sensor-based power rating for PSU.” [0026] “Power train 114 may include any suitable system, device, or apparatus for converting electrical energy received by power supply unit 110 ( e.g., a 120-volt alternating current voltage waveform) into electrical energy usable to information handling resources of information handling system 102 (e.g., 12-volt direct current voltage source).” The power supply unit supplies the voltage to the information handling system. Also, the voltage is determined according to the derating profile, which is the power rating. Furthermore, as discussed above in the claim rejection regarding claim 1, the power train included in the PSU, which is interpreted as potentially coupled to power sources to the power adapter, may include any suitable system, device, or apparatus, which is interpreted as a plurality of power sources.)  a controller executing a power source identification (PSID) module of the power adaptor receiving an adjustable setting voltage from a power source voltage divided via a setting voltage input to a setting voltage port of the PSID module setting voltage from the power source via a setting voltage port of the PSID module; ([0026] “Power train may include any suitable system, device, or apparatus for converting electrical energy received by power supply unit 110 (e.g., a 120-volt alternating current voltage waveform) into electrical energy usable to information handling resources of information handling system 102…power train may comprise a voltage regulator (e.g., a multi-phase voltage regulator).” The power train receives the power from the power supply unit and, using the voltage regulator, an adjustable setting voltage, which is interpreted as electrical energy of alternating current voltage waveform, is received.). 
Rathi teaches wherein the dynamic power rating is one of a plurality of dynamic power ratings including an adjustable range of power levels at each dynamic power rating available for selection by the power adapter system at which the power source is capable of operating; ([0028] “the host device is a mobile phone 104 that can receive a maximum voltage V1 (e.g., 3 volts or 5 volts or the like).” [0029] “the host device is a tablet computer 106 that can receive a maximum voltage V2 that is different from V1.” [0091] “SetVoltage message 602 can be sent from host device 204 to accessory 200 to indicate a target voltage that host device 204 would like to receive on power bus interface 222. The target voltage can be specified, e.g., in millivolts or other convenient unit. In some embodiments, host device 204 can select and set any target voltage that is in any of the voltage ranges identified by accessory 200 during the identification operation (e.g., block 416 of process 400).” As shown in Fig. 4 and Fig. 7, the maximum voltages or the dynamic power rating for different devices can be set differently. Also, the target voltage is set within the voltage ranges identified by accessory such as the maximum voltage, which is available for selection by the power adapter.) and a voltage line for providing input power according to a selected dynamic power rating to a power supply unit on the host information handling system. (As shown in Fig. 2, “POWER” 222, 252, “CABLE” 202. [0143] “Received power can be used for any purpose, including charging a battery of the host device, providing operating power to some or all components of the host device, and/or being delivered by the host device to some other device.” As shown in Fig. 2, the power, such as the voltage within the voltage ranges according the maximum voltage for the device, is provided to charge the battery to provide input power to the device through the cable.)
GOH teaches a light emitting diode of the power adaptor receiving current from the power source and adapted to emit light during operation; ; ([0053] “the USB cable can further include an LED 47 configured to indicate a status of the charging. The use of the LED will enable the user to determine the status of the charging from a distance.” As shown in Fig. 6(a), the LED is included in the controller module, which is interpreted as the power adaptor. Also, as shown in Fig. 6(a), the power is supplied from the power source to the power adapter and the LED. As discussed above, the user determining the status of the charging from a distance is interpreted as a LED adapted to emit light during operation.) the controller including a fault detection circuit of the PSID module determining a fault condition has occurred based on the measurement of the setting voltage; ([0052] “Once an issue is detected by the USB cable, the process of charging is stopped” As discussed above, an issues is the high temperature or detection of connector issue, which is interpreted as an fault condition.) and the fault detection circuit interrupting the flow of current to the light emitting diode by pulling a fault pin low such that the light emitting diode discontinues emitting light during a fault condition ([0052] “This is carried out by de-activating the MOSFET 52.” When the fault conditions are detected, the LED is turned off by de-activating the MOSFET.).

Regarding claim 16, Shabbir in view of Rathi, and further in view of GOH teaches all the limitation of the power adaptor information handling system of claim 15, as discussed above.
GOH teaches wherein the fault detection circuit interrupts the flow of current to the light emitting diode by shunting current transmitted by the power source voltage to ground ([0052] “This is carried out by de-activating the MOSFET 52.” When the fault conditions are detected, the LED is turned off by de-activating the MOSFET. As well known in the art, de-activating the MOSFET is shunting the current flow.).

Regarding claim 20, Shabbir in view of Rathi, and further in view of GOH teaches all the limitation of the power adaptor information handling system of claim 15.
GOH teaches wherein the fault condition is an under voltage event ([0067] “To further enhance safe operation of the USB cable 20, the USB cable 20 may be further configured such that the load switch 52 is turned off when operating voltage of the USB cable 20 falls below 4.5 V or the normal operating voltage range of the USB cable 20 during use of the USB cable 20 for charging the recipient device 80 using the power source 70.” The under voltage event is interpreted as an event that the voltage falls below the certain voltage level. GOH teaches an under-voltage situation, where the voltage falls below the normal operating voltage range.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shabbir in view of Rathi, and further in view of GOH as applied to claims 15 and 16 above, and further in view of Lambert et al. (United States Patent Application Publication US 2012/0117398), hereinafter Lambert, and further in view of Heubach et al. (United States Patent Application Publication US 2017/0374710), hereinafter Heubach.

Regarding claim 17, Shabbir in view of Rathi, and further in view of GOH teaches all the limitation of the power adaptor information handling system of claim 15.
Shabbir, as modified above, further teaches wherein the temperature of the internal component is the operating condition of the power adaptor that forms a basis of the identification of selection of an adjustable range of power levels of the dynamic power rating. (Fig. 4 406 “Based on component sensor derating profile 112, determine a component sensor-based power rating for PSU 110” [0027] “Component temperature sensor 116 may be communicatively coupled to MCU 112 and may include any system, device, or apparatus ( e.g., a thermometer, thermistor, etc.) configured to communicate a signal to MCU 112 indicative of a temperature at or near a component of power train 114 (e.g., a converter, heatsink, transistor, or other component of power train 114).” The component sensor measures temperature of the components inside of the power adapter. As shown in Fig. 3, the power rating is determined based on the temperature measured by the component sensor.)
However, Shabbir in view of Rathi, and further in view of GOH does not teach the controller of the PSID module to identify the dynamic power rating for the power adapter based on a measurement of the adjustable setting voltage derived from the input power source voltage and a thermal sensor measuring a temperature of an internal component of the power adaptor to thermally control an electronic switch for a voltage divider to adjust the adjustable setting voltage input to the controller PSID module based on the temperature of the internal component.
Lambert teaches the controller of the PSID module to identify the dynamic power rating for the power adapter based on a measurement of the adjustable setting voltage derived from the input power source voltage. (202 in Fig. 2. “Power control logic 118 receives stimulus indicative of a power availability for power supply and/or power usage of components of information handling system 100.” The adjustable setting voltage is derived from the input power source voltage. The dynamic power rating is identified or determined based on the adjustable setting voltage. The power availability for power supply is interpreted as the dynamic power rating. The dynamic power rating is determined based on the stimuli indicative from the power supply, which is interpreted as measurement of the adjustable setting voltage.)
Shabbir in view of Rathi, and further in view of GOH by incorporating the teaching of Lambert of the controller to identify the dynamic power rating based on the adjustable setting voltage derived from the input power source voltage. They are directed toward power control in the information handling system. Lambert further improves upon Shabbir in view of Rathi, and further in view of GOH by the controller to identify power rating based on the adjustable setting voltage derived from the input power source voltage. As recognized by Lambert, during operation of an information handling system, numerous events may occur in which the available power from power supplied delivering electrical current to the information handling system and its components may decreases. ([0003]) The changes in the power rating or the available power due to events can be adjusted by monitoring the adjustable setting voltage derived from the input power source, which ensures more effective operation of an information handling system to improve the power management. ([0003]) Thus it would be advantageous to incorporate the controller to identify power rating based on the adjustable setting voltage derived from the input power source voltage to ensure effective operation of the information handling system and improve the power management.
Heubach teaches a thermal sensor measuring a temperature of an internal component of the power adaptor to thermally control an electronic switch for a voltage ([0045] “The second thermal sensor 860 feeds a signal to the second control unit, shown as a voltage comparator 880, which is representative of the sensed temperature, as the second thermal sensor 860 changes resistance with temperature. Resistors R3 and R4 are arranged in a voltage divider and selected to place an input voltage at the non-inverting input ( +) of the voltage comparator that defines a temperature threshold.” Based on the temperature measured within the component as shown in Fig. 8 and the voltage divider with resistors, the setting voltage is determined by the voltage comparator.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shabbir in view of Rathi, and further in view of GOH by incorporating the teaching of Heubach of controlling the setting voltage based on the temperature of the internal component using a thermal sensor and a voltage divider. They are all directed toward controlling power based on the temperature of the components. Heubach further improves upon Shabbir in view of Rathi, and further in view of GOH by controlling the setting voltage based on the internal component using the thermal sensor and the voltage divider. As recognized by Heubach, in case of a failure of the control circuit and/or the temperature sensor, the heating element may undesirably experience excessive heating. Based on the temperature of the component and the voltage divider, the supplied voltage is .

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shabbir in view of Rathi and further in view of Brooks et al. (United States Patent Application Publication US 2019/0138074), hereinafter Brooks.

Regarding claim 5, Shabbir in view of Rathi teaches all the limitation of the power adaptor system of claim 1. 
Shabbir, as modified above, teaches wherein the controller receives the override signal when the host information handling system has been receiving the input voltage at a peak power level within the adjustable range of power levels of selected dynamic power rating (Claim 2. “the power supply unit generates an amount of power not exceeding that defined by the selected power rating.” Shabbir teaches to supply power to the information handling system at the peak power level within the adjustable range of power level, which is interpreted as an amount of power not exceeding that defined by the selected power rating. However, Shabbir does not teach the controller receives the override signal.).
Shabbir does not teach the controller determining the operating condition of the operably connected host information handling system based on receipt of an override signal from the operably connected host information handling system, wherein the controller receives the override signal when the host information handling system has been receiving the input voltage at a peak power level within the adjustable range of power levels of selected dynamic power rating for a preset maximum duration of time; and the controller selecting a default power level from the adjustable range of power levels of the selected dynamic power rating. 
Brooks teaches the controller determining the operating condition of the operably connected host information handling system (Fig. 3 336 “DETERMINE A SURGE EVENT HAS OCCURRED”) based on receipt of an override signal from the operably connected host information handling system, ([0012] “monitor a level of power being consumed by system 100…[0013] Determine whether a surge event has occurred instructions 112, when executed by a processor, may cause embedded controller 108 to determine whether a surge even has occurred within system 100” The instruction executed by a processor is interpreted as an override signal from the operably connected host information handling system. A surge event determined by the controller is interpreted as determining the operating condition by the controller. Based on the instruction or the override signal from the processor or the operably connected host information handling system, the operating condition is determined by the controller.) wherein the controller receives the override signal when the host information handling system has been receiving the input voltage at a peak power level within the adjustable range of power levels of selected dynamic power rating for a preset maximum duration of time; ([0013] “a surge event refers to an event during which the power supplied by power supply unit 106 exceeds a first threshold for a first period of time. The first threshold may correspond to the power rating of power supply unit 106.” As discussed above, Shabbir teaches receiving the peak power level within the adjustable range of power levels of the selected dynamic power rating. Brooks teaches to receive the power for a preset maximum duration of time, which is interpreted as a power supplied by power supply unit…for a first period of time.) and the controller selecting a default power level from the adjustable range of power levels of the selected dynamic power rating. ([0014] “Embedded controller may reduce a level of power supplied to USB ports 104 by a first amount. The first amount of power by which the power supplied to system 100 is reduced may be less than the first threshold.” The first amount of power is interpreted as a default power level. When the information handling system receives the peak power level for a preset maximum duration of time, the controller selects the default power level.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shabbir by incorporating the teaching of Brooks of controller to select the default power level Brooks, when the device receives the power rating for a long period of time, the power supply unit and/or the system is irreversibly damaged due to overheat. ([0006]) Limiting the peak power level for a certain period of time can prevent the permanent damage on the system. Thus, it would be advantageous to incorporate the teaching of Brooks of controller to select the default power level when the information handling system receives the peak power level for a preset maximum duration of time to prevent the permanent damages from overheat.

Regarding claim 11, the claim 11 is the method claim for the apparatus claim 5. The claim does not teach or further define over the limitation of the limitations recited in the rejected claims as discussed above. Therefore, Shabbir in view of Rathi and further in view of Brooks teaches all the limitation of the claim 11.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shabbir in view of Rathi and further in view of GOH as applied to claim 15 above, and further in view of Brooks.

18, Shabbir in view of Rathi and further in view of GOH teaches all the limitation of the power adaptor information handling system of claim 15. 
However, Shabbir in view of Rathi and further in view of GOH does not teach the controller determining the operating condition of the operably connected host information handling system based on receipt of an override signal from the operably connected host information handling system, wherein the controller receives the override signal when the host information handling system has been receiving the input voltage at a peak power rating for a preset maximum duration of time; the controller selecting a default power level from an adjustable range of power levels of the dynamic power rating of the identified dynamic power rating.
Brooks teaches the controller determining the operating condition of the operably connected host information handling system based on receipt of an override signal from the operably connected host information handling system, ([0012] “monitor a level of power being consumed by system 100…[0013] Determine whether a surge event has occurred instructions 112, when executed by a processor, may cause embedded controller 108 to determine whether a surge even has occurred within system 100” The instruction executed by a processor is interpreted as an override signal from the operably connected host information handling system. A surge event determined by the controller is interpreted as determining the operating condition by the controller. Based on the instruction or the override signal from the processor or the operably connected host information handling system, the operating condition is determined by the controller.) wherein the controller receives the override signal when the host information handling system has been receiving the input voltage at a peak power rating for a preset maximum duration of time; ([0013] “a surge event refers to an event during which the power supplied by power supply unit 106 exceeds a first threshold for a first period of time. The first threshold may correspond to the power rating of power supply unit 106.” As discussed above, Shabbir teaches receiving the peak power level within the adjustable range of power levels of the selected dynamic power rating. Brooks teaches to receive the power for a preset maximum duration of time, which is interpreted as a power supplied by power supply unit…for a first period of time.) the controller selecting a default power level from an adjustable range of power levels of the dynamic power rating of the identified dynamic power rating. ([0014] “Embedded controller may reduce a level of power supplied to USB ports 104 by a first amount. The first amount of power by which the power supplied to system 100 is reduced may be less than the first threshold.” The first amount of power is interpreted as a default power level. When the information handling system receives the peak power level for a preset maximum duration of time, the controller selects the default power level.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shabbir in Rathi and further in view of GOH by incorporating the teaching of Brooks of controller to select the default power level when the information handling system receives the peak power level for a preset maximum duration of time. As recognized by Brooks, when the device receives the power rating for a long period of time, the power supply unit and/or the system is irreversibly damaged due to overheat. ([0006]) Limiting the peak power level for a certain period of time can prevent the permanent damage on the system. Thus, it would be advantageous to incorporate the teaching of Brooks of controller to select the default power level when the information handling system receives the peak power level for a preset maximum duration of time to prevent the permanent damages from overheat.

Regarding claim 19, Shabbir in view of Rathi and further in view of GOH teaches all the limitation of the power adaptor information handling system of claim 15.
Brooks teaches wherein the fault condition is an over voltage event. ([0013] “a surge event refers to an event during which the power supplied by power supply unit 106 exceeds a first threshold for a first period of time.” [0001] “using a power supply with a large enough voltage to supply each portion of the system.” Brooks teaches the power supply to supply the voltage to the system, which is often referred as power in Brooks. [0006] “a surge current refers to a current in excess of a power supply units’ rated current” The surge event is interpreted as the event when the power or voltage exceeds the power rating, which is an over voltage event.)

Claims 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shabbir in view of Rathi and further in view of Suematsu (United States Patent Application Publication US 2009/0193156), hereinafter Suematsu.

Regarding claim 6, Shabbir in view of Rathi teaches all the limitations of the power adaptor system of claim 1.
However, Shabbir in view of Rathi does not teach the controller transmitting a reset instruction to the operably connected host information handling system upon a startup event of the host information handling system; the controller determining the operating condition of the operably connected host information handling system is capable of accepting peak power at startup based on receipt of a reply to the reset instruction from the operably connected host information handling system; the controller selecting a peak power level from the adjustable range of power levels of the selected dynamic power rating. 
Suematsu teaches the controller transmitting a reset instruction to the operably connected host information handling system upon a startup event of the host information handling system; (Fig 4. F101 “START INITIAL PROCESS UPON DETECTION OF CONNECTION OF USB DEVICE” [0088] “the CPU issues a GET Descriptor command, and checks a response from the device connected to the host device.” [0089] “configuration is performed as a process initially performed between USB-connected devices. The configuration refers to a process of confirming that a connected device is a normal USB device and permitting the USB connection.” [0091] “If the CPU 101 recognizes from the response to the Get Descriptor command that the connected device is a bus power device, the CPU 101 proceeds from Step F103 to Step F104, and checks the maximum current usage of the device.” When the USB device, which is interpreted as the information handling system, is initially connected, the initial process is interpreted as the startup event. At the startup event, the controller, which is interpreted as the CPU, issues a command, which is interpreted as transmitting a reset instruction.) the controller determining the operating condition of the operably connected host information handling system is capable of accepting peak power at startup based on receipt of a reply to the reset instruction from the operably connected host information handling system; ([0091] “The response to the Get Descriptor command sent from the connected device includes the information of the maximum current usage of the device.” At the startup event, the maximum power is determined based on the return data (descriptor) for notification (set maximum current usage to 500 mA), which is interpreted as a reply to the reset instruction from the operably connected host information handling system.) the controller selecting a peak power ([0135] “the device controller sets the power mode to the 500 mA mode.” The controller selects the maximum power mode, which is interpreted as a peak power level. The peak power level is in the range of 100 mA, 500 mA, and extended power mode, which is interpreted as the adjustable range of power levels of the selected dynamic power rating.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shabbir in view of Rathi by incorporating the teaching of Suematsu of the controller to transmit a reset instruction at the startup event in order to determine capability to accept peak power based on the reply from the information handling system. They are all directed toward controlling supplied power to the devices from the power supply. As well known in the art before the effective filing date of the claimed invention, if the high power above the power rating is supplied to the system, the surge event occurs and causes the permanent damage to the system and power supply. By determining the capability of the system to accept the peak power before supplying the high power above the power rating, the surge event can be prevented. Thus, it would be advantageous to incorporate the controller to transmit a reset instruction at the startup event in order to determine capability to accept peak power based on the reply from the information handling system in order to prevent the permanent damage from the surge event.

Regarding claim 12, the claim 12 is the method claim for the apparatus claim 6. The claim 12 does not teach or further define the limitation over the limitations recited in the rejected claim as discussed above. Therefore, Shabbir in view of Rathi and further in view of Suematsu teaches all the limitations of the claim 12.

Regarding claim 13, Shabbir in view of Rathi teaches all the limitations of the method of claim 8.
Suematsu further teaches transmitting a reset instruction to the operably connected host information handling system, via the controller, upon a startup event of the host information handling system; (Fig 4. F101 “START INITIAL PROCESS UPON DETECTION OF CONNECTION OF USB DEVICE” [0088] “the CPU issues a GET Descriptor command, and checks a response from the device connected to the host device.” [0089] “configuration is performed as a process initially performed between USB-connected devices. The configuration refers to a process of confirming that a connected device is a normal USB device and permitting the USB connection.” [0091] “If the CPU 101 recognizes from the response to the Get Descriptor command that the connected device is a bus power device, the CPU 101 proceeds from Step F103 to Step F104, and checks the maximum current usage of the device.” When the USB device, which is interpreted as the information handling system, is initially connected, the initial process is interpreted as the startup event. At the startup event, the controller, which is interpreted as the CPU, issues a command, which is interpreted as transmitting a reset instruction.) and determining the capability of accepting peak power at startup as the operating condition of the operably connected host information handling system based on a lack of receipt of a reply to the reset instruction from the operably connected host information handling system; ([0163]“ the suspend process of a USB-connected device refers to a process of suspending all of devices connected by a USB bus.” [0185] If the predetermined time elapses without the notification of the loading of an optical disc, the host device 100 proceeds to Step F346, and issues the Selective Suspend command. That is, if the predetermined time elapses without the insertion of an optical disc by a user, the host device 100 issues the Selective Suspend command at Step F346…after the storage process, the device controller shifts to the suspended state at Step F451.” A lack of receipt of a reply is interpreted as without the notification. Based on the lack of receipt of a reply, the host device determines that the host information handling system is not available, which is interpreted as the operating condition of the operably connected host information handling system. A lack of notification determines the capability of accepting peak power, which is interpreted as the suspend process.) and selecting a default power from the adjustable range of power levels of the identified dynamic power rating. ([0163]“ the suspend process of a USB-connected device refers to a process of suspending all of devices connected by a USB bus.” The suspend process is suspending all of the devices, which adjusts the operating conditions including the supplied power lower than the power rating. The suspend process to adjust the supplied power is interpreted as selecting a default power.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shabbir in view of Rathi and further in view of Heubach et al. (United States Patent Application Publication US 2017/0374710), hereinafter Heubach.

Regarding claim 9, Shabbir in view of Rathi teaches all the limitations of the method of claim 8, as discussed above.
However, Shabbir in view of Rathi does not teach controlling the setting voltage based on the temperature of the internal component via a combination of a thermal sensor controlled electronic switch to implement an adjustable voltage divider via a plurality of resistors.
Heubach teaches controlling the setting voltage based on the temperature of the internal component via a combination of a thermal sensor controlled electronic switch to implement an adjustable voltage divider via a plurality of resistors. ([0045] “The second thermal sensor 860 feeds a signal to the second control unit, shown as a voltage comparator 880, which is representative of the sensed temperature, as the second thermal sensor 860 changes resistance with temperature. Resistors R3 and R4 are arranged in a voltage divider and selected to place an input voltage at the non-inverting input ( +) of the voltage comparator that defines a temperature threshold.” Based on the temperature measured within the component as shown in Fig. 8 and the voltage divider with resistors, the setting voltage is determined by the voltage comparator.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shabbir in view of Rathi by incorporating the teaching of Heubach of controlling the setting voltage based on the temperature of the internal component using a thermal sensor and a voltage divider. They are all directed toward controlling power based on the temperature of the components. Heubach further improves upon Shabbir in view of Rathi by controlling the setting voltage based on the internal component using the thermal sensor and the voltage divider. As recognized by Heubach, in case of a failure of the control circuit and/or the temperature sensor, the heating element may undesirably experience excessive heating. Based on the temperature of the component and the voltage divider, the supplied voltage is compared to the setting voltage in order to determine the overheating. Thus, it would be advantageous to incorporate the temperature sensor and the voltage divider to control the voltage in order to prevent the overheating for the safety concerns.

Regarding claim 10, Shabbir in view of Rathi and further in view of Heubach teaches all the limitations of the method of claim 9, as discussed above.
Heubach further teaches wherein the electronic switch is a metal-oxide substrate field effect transistor (MOSFET). ([0044] “controlling a power supply switch 838 (shown as MOSFET transistor T3)” A power supply switch, which is a MOSFET, is interpreted as the electronic switch.)

Response to Arguments
Applicant's arguments filed 5/14/2021 regarding “The Rejection of Claim 1, 2, and 8 under 35 U.S.C. 103 over Shabbir in view of Rathi” have been fully considered but they are not persuasive. 
First applicant argues that the system of Shabbir relates to a PSU internal to the host information handling system with a motherboard and the power supplied to the components of the information handling system motherboard components may depend on the ambient temperature or information handling system component temperatures sensed within the information handling system. See, e.g., FIG. 1. Accordingly, Shabbir does not describe the smart power adapter system of the present disclosure.
Remarks page 9.
Shabbir does not describe the smart power adapter system. In the paragraph [0026], Shabbir teaches that the power train coverts electrical energy received by power supply into electrical energy usable to information handling resources of information handling system. The power train included in the power supply unit converts received power for the information handling system, which is interpreted as an adapter, which supplies power to electronic devices by converting power often from AC to DC or from AC to different AC. 

Secondly applicant argues that this is not determining at a power adapter a selected dynamic power range for power ranges to an information handling system from among dynamic power ranges for several potential connected power sources to the power adapter as with the present claims and thus does not teach this aspect from the claims.
Remarks Page 10

Examiner respectfully disagrees with the applicant’s arguments that this is not determining at a power adapter a selected dynamic power range for power ranges to an information handling system from among dynamic power ranges for several potential connected power sources to the power adapter as with the present claims. Shabbir also teaches to select power ratings based on the operating condition of the power adapter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weng et al. (United States Patent Application Publication US 2011/0179291) teaches power adapter detection system to convert electrical power from a first voltage to a second voltage using a power supply identification for the power adaptor’s power rating, manufacturer, specifications, and/or a variety of other attributes about the power adaptor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.K./Examiner, Art Unit 2187